 

Exhibit 10.4

 

Employment Agreement

 

This Employment Agreement (the "Agreement") is made and entered into, effective
as of February 10, 2017 (the "Effective Date"), by and between EnerJex
Resources, Inc., a Nevada corporation (the "Company"), and Louis G. Schott
("Employee"), with reference to the following facts:

 

Recitals:

 

The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which the Company shall employ Employee from and after
the Effective Date.

 

Agreements:

 

Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.Position and Duties

 

1.1           Position and Title. The Company hereby hires Employee to serve as
the Interim Chief Executive Officer of the Company. The Company's Board of
Directors (the "Board") may assign Employee such other titles as it determines
from time to time.

 

(a)          Limits on Authority. Employee shall perform his duties as Interim
Chief Executive Officer of the Company pursuant to this Agreement and in
compliance with applicable law, consistent with such direction as the Board
provides to Employee from time to time, and in accordance with the Company's
policies and procedures as published from time to time.

 

(b)          Annual Reviews. Following each annual anniversary of the Effective
Date, the Board may review Employee's performance of his duties pursuant to this
Agreement and advise Employee of the results of that review.

 

(c)          Reporting and Authority. Employee shall report to the Board.
Subject to the power and authority of the Board to govern the affairs of the
Company, Employee shall have full authority and responsibility for supervising
and managing the daily affairs of the Company, including (i) working with the
Board to develop and approve business objectives, policies and plans that
improve profit and growth objectives, (ii) communicating business objectives and
plans within the Company, (iii) ensuring that plans and policies are promulgated
to and implemented by subordinate managers, (iv) directing operations to achieve
planned performance goals and developing management systems to effectively
control each Company unit, (v) ensuring that each operating unit provides those
functions required for achieving its business objectives and that each unit is
properly organized, staffed and directed to fulfill its responsibilities, (vi)
developing the organization and personnel, products, facilities, technology, and
appropriate financial resources to secure the position of the Company and to
facilitate its planned development, (vii) directing periodic reviews of the
Company's strategic market position and combining this information with
corollary analysis of the Company's products and financial resources, (viii)
providing periodic financial information concerning the operations of the
business, human resources and sales growth plans to the Board, and (ix) ensuring
that the operation of the Company complies with applicable laws.

 

1.2           Acceptance. Employee hereby accepts employment by the Company in
the capacity set forth in Section 1.1, above, and agrees to perform the duties
of such position from and after the Effective Date in a diligent, efficient,
trustworthy, and businesslike manner. Employee agrees that, to the best of the
Employee's ability and experience, Employee at all times shall loyally and
conscientiously discharge all of the duties and responsibilities imposed upon
Employee pursuant to this Agreement.

 

 

 

 

1.3           Business Time. Employee shall devote his business time to the
performance of his duties under this Agreement. Except as disclosed to the Board
prior to the engagement herein or except with the prior written approval of the
Board, Employee may not be employed by or provide paid consulting services to
any business enterprise other than the Company and its affiliates.

 

1.4           Location. Employee shall perform his duties under this Agreement
primarily from the offices maintained by the Company in San Antonio, Texas, with
occasional travel to the Company's properties in Kansas. Employee acknowledges
and agrees that from time to time he shall be required to travel (at the cost
and expense of the Company) to other locations outside of San Antonio, Texas,
and the locations of the Company's offices in Kansas and Colorado, in order to
discharge his duties under this Agreement.

 

1.5           Term. The term of this Agreement shall commence on the Effective
Date and continue until terminated in accordance with Section 4, below.

 

2.            Compensation. The Company shall compensate Employee for his
services pursuant to this Agreement as follows:

 

2.1           Salary. The Company shall pay to Employee an annual salary in the
amount of Two Hundred Twenty Five Thousand Dollars ($225,000.00), payable in
periodic installments in accordance with the Company's regular payroll practices
as in effect from time to time. Such annual salary shall be subject to periodic
increases, in such amounts (if any) as the Company may determine to be
appropriate, at the time of Employee's annual review pursuant to Section 1.1(b),
above, or at such other times (if any) as the Company may select. The salary may
be reviewed and adjusted by the Board in its sole discretion following material
improvements in the Company’s performance.

 

2.2           Annual Bonus. For each calendar year during the term of this
Agreement, Employee shall be eligible to receive a cash bonus in such amount, if
any, and subject to achievement of such individual and Company-wide performance
criteria, as the Board in its sole discretion respectively determines to be
appropriate.

 

2.3           Vacation. Employee shall accrue four (4) weeks' paid vacation in
each period of twelve (12) consecutive months of employment during the term of
this Agreement. Except with written approval by the Board, if Employee
accumulates four (4) weeks' accrued and unused vacation time, then further
accruals shall cease until Employee's accrued and unused vacation time is less
than four (4) weeks.

 

2.4           Other Fringe Benefits. The Company shall either (a) provide health
insurance coverage for Employee and his dependents under the Company's group
health insurance plan, at the cost and expense of the Company, or (b) at the
election of Employee, reimburse Employee up to One Thousand Five Hundred Dollars
($1,500.00) per month for an individual health insurance plan procured by
Employee. In addition to the foregoing, Employee shall be eligible for coverage
under such other fringe benefits as are provided to the Company's employees
generally from time to time. These benefits or the reimbursement may be reviewed
and adjusted by the Board in its sole discretion following material improvements
in the Company’s performance.

 

 -2- 

 

 

2.5           Reimbursement of Expenses. The Company shall reimburse Employee
for authorized expenses incurred by Employee in the performance of Employee's
duties, provided that such expenses are reasonable in amount, incurred for the
benefit of the Company, and are supported by itemized accountings and expense
receipts submitted to the Company prior to any reimbursement.

 

3.            Proprietary Information, Inventions and Non-Circumvention.
Employee agrees, as a condition of Employee's engagement hereunder, to execute
and deliver to the Company the Proprietary Information, Inventions and
Non-Circumvention Agreement, in the form provided to Employee.

 

4.            Termination

 

4.1           At-Will Employment. Employee's employment by the Company is "at
will," and the Company may terminate Employee's employment at any time, with or
without cause, upon delivery of written notice to Employee. In addition,
Employee may resign from employment with the Company at any time upon delivery
of written notice to the Company.

 

4.2           Termination Pay. Upon termination of Employee's employment with
the Company, Employee will be entitled to receive only those wages (if any) that
remain accrued and unpaid as of the effective date of such termination. Employee
will not be entitled to receive any severance pay or any other benefits or
payments by reason of the termination of Employee's employment with the Company.

 

5.            Miscellaneous

 

5.1           Notices. All notices permitted or required by this Agreement shall
be in writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile or other electronic means generating a receipt confirming a
successful transmission (provided that on that same date a copy of such notice
is deposited in the United States mail, postage prepaid, certified or registered
mail, return receipt requested), or (d) on the next business day after the date
on which deposited with a nationally-recognized private courier (e.g., FedEx,
UPS, DHL, etc.) designating overnight delivery service with a return receipt
requested or equivalent thereof administered by such courier, freight prepaid,
and addressed in a sealed envelope to the party for whom intended at the address
appearing on the signature page of this Agreement, or such other address or
facsimile number, notice of which is given in a manner permitted by this
Section 5.1.

 

5.2           Effect on Other Remedies. Nothing in this Agreement is intended to
preclude, and no provision of this Agreement shall be construed to preclude, the
exercise of any other right or remedy which the Company may have by reason of
Employee's breach of his obligations under this Agreement.

 

5.3           Binding on Successors; Assignment. This Agreement shall be binding
upon, and inure to the benefit of, each of the parties hereto, as well as their
respective heirs, successors, assigns, and personal representatives.

 

5.4           Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with applicable provisions of the laws of the State of
Texas (without regard to application of its conflict-of-law principles), and,
subject to Section 5.3, each party hereby consents to the jurisdiction of the
courts of the State of Texas for purposes of all actions commenced to construe
or enforce this Agreement.

 

5.5           Severability. If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.

 

 -3- 

 

 

5.6           Further Assurances. Each party agrees, upon the request of another
party, to make, execute, and deliver, and to take such additional steps as may
be necessary to effectuate the purposes of this Agreement.

 

5.7           Entire Agreement; Amendment. This Agreement (a) represents the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous understandings, whether written or
oral, regarding the subject matter hereof, and (b) may not be modified or
amended, except by a written instrument, executed by the party against whom
enforcement of such amendment may be sought.

 

5.8           Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which, taken together, shall constitute one and the same instrument, binding on
each signatory thereto. A copy of this Agreement that is executed by a party and
transmitted by that party to the other party by facsimile or as an attachment
(e.g., in ".tif" or ".pdf" format) to an email shall be binding upon the
signatory to the same extent as a copy hereof containing that party's original
signature.

 

[Signatures appear on the following page.]

 

 -4- 

 

 

In Witness Whereof, the parties hereto have executed this Employment Agreement,
to be effective as of the Effective Date.

 

"Company:"   "Employee:"       EnerJex Resources, Inc., a Nevada corporation    
      By:       Name:   Louis G. Schott Title:           Address, Facsimile No.
and Email for Notices:   Address, Facsimile No. and Email for Notices:      
EnerJex Resources, Inc.   609 Metairie Road, #117 ATTN: Chief Financial Officer
  Metairie, LA 70005 EnerJex Resources, Inc.   ATTN: Louis G. Schott 4040
Broadway, Ste. 508     San Antonio, TX 78209   With a copy to:       Facsimile
No.: (210) 451-5546   Louis G. Schott Email:     208 Stella Street      
Metairie, LA 70005 With a copy to:  

Email: lgschott@hotmail.com

      Michael E. Pfau, Esq.     Reicker, Pfau, Pyle & McRoy LLP     1421 State
Street, Suite B     Santa Barbara, California 93101           Facsimile No.:
(805) 966-3320     Email: mpfau@rppmh.com    

 

Signature Page

Employment Agreement

 

 

